Per Curiam.
By decision dated September 9, 2010, this Court suspended respondent for a period of 90 days based upon his prior three-month suspension in New Jersey (Matter of Gross, 76 AD3d 1115 [2010]; In re Gross, 202 NJ 39, 994 A2d 523 [2010]). The *911New Jersey Supreme Court has reinstated respondent to the practice of law (In re Gross, 203 NJ 374, 3 A3d 515 [2010]). Respondent now applies for reinstatement in this state. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules regarding reinstatement (see 22 NYCRR 806.12 [b]), and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Peters, J.P, Spain, Malone Jr., Stein and Egan Jr., JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.